© Case 1:20-mc-91220-NMG Document6 Filed 06/01/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

ILYA LIVIZ and ILYA LIVIZ, UR.,

Plaintiffs, Miscellaneous Business
Docket No.
Vv. 20-me-91220-NMG

SUPREME JUDICIAL COURT OF THE
COMMONWEALTH OF MASSACHUSETTS,
et al.,

Defendants.

Someta ee et tee et eet nee nee

 

ORDER
GORTON, J.

On May 11, 2020, pro se litigant Ilya Liviz submitted a
complaint accompanied by a motion for leave to proceed in forma
pauperis (Docket Entry No. 2) and two emergency motions (Docket
Entry Nos. 3, 4). Liviz also includes his minor son as a
plaintiff. In his complaint, Liviz purports to bring a claim
under the federal Crime Victims’ Rights Act, 18 U.S.C. § 3771
against the justices of the Massachusetts Supreme Judicial
Court.

This matter has been assigned to the undersigned judge as
the Miscellaneous Business Docket judge. That assignment was
made pursuant to a June 20, 2019 order by Judge Young providing
as follows:

Ilya Liviz is hereby ENJOINED from filing any further
pleadings and from filing any additional or new
Case 1:20-mc-91220-NMG Document 6 Filed 06/01/20 Page 2 of 2

claims, cases, complaints, or other documents in this
Court, except to effect an appeal of this Order,
without first obtaining written approval of a judge of
this Court by filing a written petition seeking leave
of Court to do so.

In re: Ilya Liviz, MBD No. 19—mc-91049-WGY (D. Mass. June 20,

2019) (Docket Entry No. 20). That order further states:
The petition must be accompanied by a copy of this
Order, together with the papers sought to be filed,
and a certification under oath that there is a good-
faith basis for their filing. The certification shall
also state whether this plaintiff has filed the same
or similar papers in any other Court, and if so,
identify those filings by name and case number. The
Clerk of Court shall accept the documents, mark them
received, and forward them for action on the petition

to a judge of this Court authorized to act on matters
on the Miscellaneous Business Docket of the Court.

Here, Liviz did not file a written petition seeking leave
of court to file a new complaint. Furthermore, he did not file
a copy of the Tune 20, 2019 order of enjoinment or a
certification under oath that there is a good-faith basis for
his filing.

For the foregoing reasons, Liviz’s complaint and motions
are hereby STRUCK for failing to comply with the June 20, 2019
order of enjoinment, and this matter is DISMISSED.

So ordered.

Vet i brilen,

Nathaniel M. Gorton

United States District Judge
Dated: 6/1/20
